Title: To Alexander Hamilton from Israel Loring, 24 November 1803
From: Loring, Israel
To: Hamilton, Alexander


New York, November 24, 1803. “By a variety of unavoidable Circumstance I am reduced to a State of dependance upon the bounty of my friends. I am in consequence of the injury received in my hip rendered incapable of very Active employment. I have solicited in vain for a situation in one of the Banks as yet there is no vacancy; and now have taken the liberty of addressing you soliciting the favor of some employment as engrossing Clerk for you or some of your friends.… under the present order of things an application for public employment would be in vain, as I was the first victim of democratic extermination having been dismissed on the 14th. March 1801 by Henry Dearborn the Secretary of War, from his Office (where I was placed by Mr. Dexter) for the Sin of Federalism.”
